Citation Nr: 1330195	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for chronic sinusitis with headaches currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968 and from June 1978 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's April 2010 VA Form 9, he indicated that his sinusitis had worsened since the last examination that was conducted in October 2008, almost five years ago.  He also indicated that he had undergone surgeries for his sinusitis at the Womack Army Medical Center in the 1990's and at the Clifton Springs Hospital in 2009.  The medical records related to these surgeries are not in the claim file.
 
The claim must be remanded for an examination to assess the current severity of the Veteran's sinusitis and to obtain additional, relevant VA and private treatment records.  See 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the agency of original jurisdiction (AOJ) to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all records referred to by the Veteran that are not already of record, to include from the Clifton Springs Hospital, the Womack Army Medical Center, and any pertinent VA treatment records since February 2010.  Associate the records with the claim file, either physically or electronically.  Any negative response must be associated with the claim file.

2.  After associating any pertinent outstanding records with the claim folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his sinusitis.  The claim file must be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies and identify all pathology found to be present, including the Veteran's account of symptomatology.  

The examiner must state whether the Veteran's sinusitis is productive of:

a) incapacitating episodes, and if so, note the frequency of such episodes and specify whether they require prolonged antibiotic treatment; or,  

b) non-incapacitating episodes, and if so, note the frequency of such episodes and specify whether they are manifested by headaches, pain, and purulent discharge or crusting.  

The examiner must also state whether the Veteran had a radical operation with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

3.  Readjudicate the claim.  If the benefit sought remains denied, a supplemental statement of the case (SSOC) must be issued and the Veteran given an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




